           Case 3:09-cv-04980-SI Document 171 Filed 10/16/19 Page 1 of 4



 1                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 2                           SAN FRANCISCO DIVISION
 3
     SUSAN GALINIS and RICHARD GALINIS,         Case No. 3:09-cv-04980-SI
 4
                   Plaintiffs,                  STATEMENT OF SETTLEMENT
 5

 6
     v.
 7
     BAYER CORPORATION, et al.,                 Judge: Hon. Susan Illston
 8
                  Defendants.                                  ISTRIC
                                                           ES D
 9
                                                          T          TC
10                                                      TA




                                                                                      O
                                                   S




                                                                                       U
                                                  ED




                                                                                        RT
11
                                              UNIT             O OR       DERED
12                                                     IT IS S




                                                                                          R NIA
13
                                                                               ston
                                                                       usan Ill
                                              NO




                                                                Judge S




                                                                                          FO
14
                                               RT




                                                                                       LI
15
                                                       ER
                                                  H




                                                                                      A
                                                            N                         C
                                                                              F
16                                                              D IS T IC T O
                                                                      R
17
                                               10/16/2019
18
                                               All deadlines stayed, including
19                                             deadlines in the Court's Pretrial
                                               Order, ECF. 112.
20
                                               Further Case Management Conference
21                                             set for 12/6/2019 at 3:00 p.m.
22                                             Joint case management conference
                                               statement due 11/29/2019.
23

24

25

26
27

28

                                          2
                                                                  STATEMENT OF SETTLEMENT
                                                                       Case No. 3:09-cv-04980-SI
               Case 3:09-cv-04980-SI Document 171 Filed 10/16/19 Page 2 of 4



 1                                  STATEMENT OF SETTLEMENT
 2          Plaintiffs Susan Galinis and Richard Galinis and Defendant Bayer hereby submit this
 3   Statement of Settlement and Joint Motion to Stay All Deadlines. The parties have reached an
 4   agreement in principle of all material terms for all matters in controversy. Accordingly, the
 5   parties respectfully request that the Court stay all deadlines, including the deadlines in the
 6   Court’s Pretrial Order, ECF. 112, so that the parties may draft the resolution agreement and
 7   submit appropriate dismissal papers.
 8

 9   Dated: October 11, 2019                        Respectfully submitted,

10
                                                    By: /s/ Alicia J. Donahue
11                                                          ALICIA J. DONAHUE

12                                                  SHOOK, HARDY & BACON L.L.P.
                                                    Alicia J. Donahue (SBN 117412)
13                                                  adonahue@shb.com
                                                    One Montgomery, Suite 2600
14                                                  San Francisco, CA 94104
                                                    Telephone: (415) 544-1900
15
                                                    Facsimile: (415) 391-0281
16
                                                    BARTLIT BECK LLP
17                                                  Karma M. Giulianelli (SBN 184175)
                                                    karma.giulianelli@bartlitbeck.com
18                                                  1801 Wewatta Street, Suite 1200
                                                    Denver, CO 80202
19
                                                    Telephone: (303) 592-3100
20                                                  Facsimile: (303) 592-3140

21                                                  Kaspar J. Stoffelmayr (pro hac vice)
                                                    kaspar.stoffelmayr@bartlitbeck.com
22                                                  Katherine M. Swift (pro hac vice)
23                                                  kate.swift@bartlitbeck.com
                                                    Benjamin J. Whiting (pro hac vice)
24                                                  ben.whiting@bartlitbeck.com
                                                    Jean K. Tinkham (pro hac vice)
25                                                  jean.tinkham@bartlitbeck.com
                                                    54 West Hubbard Street, Suite 300
26                                                  Chicago, IL 60654
27                                                  Telephone: (312) 494-4400
                                                    Facsimile: (312) 494-4440
28
                                                       3
                                                                         STATEMENT OF SETTLEMENT
                                                                              Case No. 3:09-cv-04980-SI
     Case 3:09-cv-04980-SI Document 171 Filed 10/16/19 Page 3 of 4



 1
                                WILKINSON WALSH + ESKOVITZ LLP
 2                              Alexandra M. Walsh (pro hac vice)
                                awalsh@wilkinsonwalsh.com
 3
                                John J. Snidow (pro hac vice)
 4                              jsnidow@wilkinsonwalsh.com
                                2001 M Street NW, 10th Floor
 5                              Washington, DC 20036
                                Telephone: (202) 847-4000
 6                              Facsimile: (202) 847-4005
 7
                                Counsel for Defendant Bayer HealthCare
 8                              Pharmaceuticals Inc.

 9
                                By: /s/ Michael S Danko
10                              Michael S. Danko (SBN 111359)
11                              Kristine K. Meredith (SBN 158243)
                                DANKO MEREDITH
12                              333 Twin Dolphin Drive, Suite 145
                                Redwood Shores, CA 94065
13                              Telephone: (650) 453-3600
                                Facsimile: (650) 394-8672
14                              mdanko@dankolaw.com
15                              kmeredith@dankolaw.com
                                Eric H. Gibbs (SBN 178658)
16                              Amy M. Zeman (SBN 273100)

17                              GIBBS LAW GROUP LLP
                                505 14th Street, Suite 1110
18                              Oakland, CA 94612
19                              Telephone: (510) 350-9700
                                Fax: (510) 350-9701
20                              ehg@classlawgroup.com
                                amz@classlawgroup.com
21
                                Counsel for Plaintiffs Susan and Richard Galinis
22

23

24

25

26
27

28
                                   4
                                                   STATEMENT OF SETTLEMENT
                                                        Case No. 3:09-cv-04980-SI
               Case 3:09-cv-04980-SI Document 171 Filed 10/16/19 Page 4 of 4



 1                                       FILER’S ATTESTATION
 2          I, Alicia J. Donahue, hereby attest that concurrence in the filing of this Statement of

 3   Settlement has been obtained from each of the other signatories listed above, each of whom has

 4   authorized me to affix his or her electronic signature to this filing.

 5

 6
                                                     /s/ Alicia J. Donahue
 7                                                       ALICIA J. DONAHUE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        5
                                                                          STATEMENT OF SETTLEMENT
                                                                               Case No. 3:09-cv-04980-SI
